Citation Nr: 1444853	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-41 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine with disc herniations, instability from spondylolisthesis and spinal stenosis, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for left lower extremity radiculopathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2011, the Veteran withdrew his request for a hearing at the RO.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704 (e).  

In May 2013, the Board issued a decision denying the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an December 2013 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board May 2013 decision and remanded the case for action consistent with the terms of the JMR.  

Subsequent to the JMR, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.  

The issue of bladder impairment has been raised by the record, (in an August 2014 statement from the representative), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As noted in the Introduction, the December 2013 Court Order remanded this case for action consistent with the JMR.  The JMR stated, in pertinent part, that a remand was required in this case in order for the Board to address the Veteran's statements that his disabilities have worsened since his February 2009 VA examination.  As the December 2013 Order directed the Board to undertake action consistent with the JMR, this case will be remanded to obtain updated treatment records and to accord the Veteran a new examination regarding his service-connected lumbar spine disability and left lower extremity radiculopathy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine disability and lower left radiculopathy since June 2006.  After securing any necessary release, obtain those records.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his lumbar spine disability and radiculopathy and the impact on his ability to work.  He should be provided an appropriate amount of time to submit this evidence. 

3.  After obtaining any additional records to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected lumbar spine disability and radiculopathy.  

The claims file should be made available to and reviewed by the examiner, and all appropriate tests and studies should be conducted.   

The examiner should include specific findings that address the following:

a.  the range of motion of the lumbar spine in degrees.  If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  

b.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the lumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  

c.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  

d.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

e.  The existence of any ankylosis of the spine should also be identified.

f.  The examiner also should determine whether there are any associated neurological manifestations of the lumbar spine to include radiculopathy in the left and right lower extremity and any bowel or bladder manifestations.  If so, the examiner is asked to assess the degree of severity of the identified neurological manifestations.  

4.  Thereafter, readjudicate the claims.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



